DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Vinuesa et al. (US 2018/0371365 A1) in view of Peraso et al. (US 2013/0156708 A1).
Regarding claims 1, 3-4, 5-9 and 13-14, Venuesa teaches a fabric care composition comprising quaternary ammonium ester with the same structural limitations as instantly claimed with R1 of 13-21 carbon atoms, and R2 of 1 to 3 carbon atoms; instant claims 3-4) in the amounts of 0.01-0.9 w%; [58, 65]. 
Regarding claims 1 and 2,  Vinuesa does not teach the same antibacterial agent.  However, the related art of Pesaro teaches antimicrobial agent of octenidine dihydrochloride; [81, 83, 86], which is used for variety of household products including fabric softening composition; [38, 65, 210, 255]. Peraso and Vinuesa  are analogous art that of fabric care and treatment (conditioning and sanitizing field) compositions.  At the time before the effective filling date of invention, it would have been obvious to a person of ordinary skill in the art to utilize the antimicrobial agent of octenidine dihydrochloride (a preferred form of bispyridiniumby; PGPub.; 73)  by adding or partial substitution in Vinuesa’s composition with the motivation of enhancing/widening the antimicrobial spectrum of the fabric care (by use of different types of antibacterials) composition as taught by Peraso above. 
	Regarding claims 10-12,  Vinuesa teaches the tri-quaternary ammonium in the 0-25 w%, di-quaternary ammonium in the amount of 40-98 w%, and mono-ester quaternary ammonium in the amount of 2-40 w%; [24], wherein the overlapping ranges renders the claims obvious.  Note that, It would have been obvious to one of ordinary skill in the art at the time of invention (before the effective filing date of the invention) to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obvious. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05. 
Regarding claim 15,  Vinuesa teaches the esters are from source of fatty acids with iodine values of 0 to 140; [124], which is a wider range that of instantly claimed 
Regarding claims 17-18,  Vinuesa teaches water in the amount of 5-97 w%, and perfume; [81, 109-110].  Composition further comprises amines, fatty esters, sucrose ester and silicone conditioning; [118].
Regarding claims 19-20,  Vinuesa teaches quaternary ammonium ester in the amount of 3-30 w% and silicone in the amount of 0.1-10 w%; [23, 118], which renders the instantly claimed ratio obvious.
Regarding claims 21,  Vinuesa teaches a sanitizing method by contacting fabric with the fabric care composition; [144].


Response to Arguments
Applicant's arguments filed 2021/12/01 have been fully considered but they are not persuasive. Because;
A- In response to applicant’s argument (pages 8-9) “when the claimed subject matter is taken “as a whole,” as required by 35 U.S.C. § 103. For example, one of ordinary skill would need to pick-and-choose from the broad disclosure of the cited references to arrive at the presently claimed subject matter. In particular, both Vinuesa and Peraso disclose many antimicrobial agents with little reason to select the recited bispyridinium alkane antimicrobial active, see claim 1, in combination with the presently claimed fabric care composition.”, it should be noted that:  I)- prior art’s teaching of ingredients by number of alternatives does not disqualify or teach away from the same instantly claimed ingredient. In other word, “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004), [MPEP 2141.02].  II)- For the argument of pick-and-choosing, it is noted that; one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In short mere teaching and addition of bispyridinium alkane (octenidine dihydrochloride) to the composition would impart the very claimed superior properties.  The argued properties are direct result of this anti-bacterial’s presence.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
C-  In response to applicant’s argument that:  “Even if, arguendo, a prima facie case of obviousness has been established, the argument of obviousness is overcome by the showing of surprising results in the Office’s attention is directed to Table 1 on p. 23, where inventive composition B shows “higher antimicrobial efficacy than any of the other fabric enhancer compositions containing comparative antimicrobial actives (comparative aqueous fabric enhancer solutions C, D, and E).”,  and also the bispyridinium alkane, it should be noted that the data is not commensurate in scope with the claims and there is no evidence that the difference between the examples is large enough to be unexpected. 

 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

                                  


Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. M. Reza  Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 10 AM- 8 PM Flex..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 

/M.R.A./
Examiner, Art Unit 1767
2021/01/11

/LIAM J HEINCER/Primary Examiner, Art Unit 1767